NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             OCT 17 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 13-10317

              Plaintiff - Appellee,              D.C. No. 1:12-cr-00055-JMS-1

  v.
                                                 MEMORANDUM*
MICHAEL SAKUMA,

              Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Hawaii
                   J. Michael Seabright, District Judge, Presiding

                            Submitted October 8, 2014**
             University of Hawaii William S. Richardson School of Law
                                 Honolulu, Hawaii

Before: TASHIMA, RAWLINSON, and CLIFTON, Circuit Judges.

       Appellant Michael Sakuma (Sakuma) entered a conditional guilty plea to

conspiracy to distribute and possession with intent to distribute 500 grams or more

of a mixture and substance containing methamphetamine. He now appeals the

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s denial of his motion to suppress evidence obtained pursuant to a

state court search warrant.

      The district court did not err in finding that the good faith exception applied

to any deficiency in the warrant because the police officers’ reliance on the warrant

was not per se unreasonable. See United States v. Leon, 468 U.S. 897, 922-23

(1984). The issuing judge was not misled by information that was recklessly or

knowingly omitted from the affidavit, nor did the issuing judge wholly abandon his

judicial role. See id. at 923. Moreover, the affidavit was not “so lacking in indicia

of probable cause as to render official belief in its existence entirely

unreasonable[,]” or facially deficient. Id.

      AFFIRMED.




                                           2